Citation Nr: 9915303	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-18 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death, to include as a residual of exposure to 
Agent Orange.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Pickard, Associate Counsel



INTRODUCTION

The veteran retired in December 1983 after more than 20 years 
of active duty service.  The veteran died in November 1996.  
The appellant is the veteran's widow.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from a 
rating decision of February 1997 from the Montgomery, 
Alabama, Regional Office (RO).  As the appellant did not 
mention the RO's denial of entitlement to Dependents' 
Educational Assistance under 38 U.S.C.A. § Chapter 35 in her 
notice of disagreement or her substantive appeal, The Board 
finds that this issue is not in appellate status.  Therefore, 
the sole issue on appeal concerns entitlement to service 
connection for the cause of the veteran's death.


REMAND

A review of the record shows that the veteran designated the 
Alabama Department of Veterans Affairs as his representative 
for the purpose of pursuing claims for VA benefits in January 
1995.  The Board notes that this organization has provided 
assistance to the appellant in regard to her current claim.  
However, pursuant to the provisions of 38 C.F.R. § 20.611 
(1998), a spouse may be represented for a period of one year 
by the representative chosen by the veteran prior to his/her 
death.  In this regard, we note that the claims folder does 
not contain a power of attorney form executed by the 
appellant.  The Board believes that, prior to appellate 
disposition, the appellant should be provided the opportunity 
to designate her choice of representation.

In order to ensure the appellant's right of due process, the 
case is REMANDED for the following actions:

The appellant should be contacted and 
requested to clarify whether or not she 
desires representation and a VA Form 23- 
22 should be provided to her for this 
purpose.  She should be furnished the 
appropriate release of information forms 
in order to obtain copies of any 
military, private, or VA medical records 
pertaining to treatment for the colon 
cancer or gastrointestinal problems since 
the veterans retirement from active duty, 
which are not already on file.

She should further be informed that she 
has the opportunity to submit additional 
evidence and arguments in support of her 
claim.  Evidence which would be of 
assistance in establishing a well 
grounded claim includes medical opinions 
which tend to show a relationship between 
the veteran's cause of death and his 
military service and/or the veteran's 
service connected post-traumatic stress 
disorder.

Thereafter, the RO should take all appropriate action to 
ensure the appellant's right of due process, to include the 
issuance of a supplemental statement of the case, if 
appropriate.  If a representative has been appointed by the 
appellant, the RO should ensure that the representative has 
had the opportunity to review the veteran's claims folder and 
to present arguments in support of the appellant's claim.  
The case should then be returned to the Board for further 
appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










